

114 S2265 IS: Rural Veterans Improvement Act of 2015
U.S. Senate
2015-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2265IN THE SENATE OF THE UNITED STATESNovember 10, 2015Mr. Udall (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo improve the provision of health care by the Department of Veterans Affairs to veterans in rural
			 and highly rural areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rural Veterans Improvement Act of 2015.
		2.Provision of mental health care to certain veterans in rural and highly rural areas
 (a)In generalThe Secretary of Veterans Affairs shall provide mental health care to eligible veterans described in subsection (c) for which a determination has been made under subsection (d).
			(b)Use of other providers
 (1)In generalThe Secretary may provide mental health care under this section by contracting with or providing payments to mental health care providers that are not otherwise affiliated with the Department of Veterans Affairs and shall, to the extent feasible, use health care resources pursuant to existing arrangements, contracts, or agreements entered into by the Department.
 (2)PaymentsThe Secretary may not provide payments described in paragraph (1) that exceed the amount that the Secretary would otherwise expend in providing similar mental health care through the Department or under such existing arrangements, contracts, or agreements.
 (c)Eligible veteransAn eligible veteran described in this subsection is a veteran that— (1)has a mental health issue resulting from post-traumatic stress disorder, traumatic brain injury, or any other health condition that was incurred or aggravated in line of duty in the active military, naval, or air service; and
 (2)lives in a rural area or highly rural area. (d)DeterminationThe Secretary shall provide the care required by subsection (a) to an eligible veteran if the Secretary determines any of the following:
 (1)(A)A mental health care provider affiliated with the Department is not available to provide mental health care services to the eligible veteran at the medical facility of the Department that is nearest to the residence of the eligible veteran; and
 (B)(i)in-person and telehealth mental health care services from the Department are not available to the eligible veteran;
 (ii)the eligible veteran requests that a mental health care provider affiliated with the Department provide mental health care services to the eligible veteran in private and the provider is unable or unwilling to do so; or
 (iii)travel by the eligible veteran to a regional medical center of the Department is impractical or severely detrimental to the health of the eligible veteran.
 (2)That— (A)(i)a mental health care provider affiliated with the Department has recommended that a complementary and alternative therapy approved by the Food and Drug Administration be administered to the eligible veteran;
 (ii)the eligible veteran is a member of an Indian tribe or a Native Hawaiian and requests a healing method that is a cultural tradition of the eligible veteran; or
 (iii)a mental health care provider has recommended a treatment for the eligible veteran that, based on the medical knowledge of the health care provider, is safe and would assist the eligible veteran in coping with post-traumatic stress disorder, traumatic brain injury, or another mental health issue; and
 (B)(i)the eligible veteran has not received the therapy, healing method, or treatment described in subparagraph (A) because of the inaccessibility or unavailability of such treatment from a medical facility of the Department; and
 (ii)the eligible veteran, as a result of the mental health condition of the eligible veteran— (I)cannot work or maintain employment;
 (II)is at increased risk of doing physical harm to the eligible veteran or others; or (III)cannot adequately manage activities of daily life.
 (e)Indian tribe definedIn this section, the term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
			3.Report on effectiveness of complementary and alternative medicine in treating veterans with certain
 mental illnessesNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the effectiveness of complementary and alternative medicine used by the Department of Veterans Affairs in treating veterans with mental health conditions resulting from post-traumatic stress disorder, traumatic brain injury, or any other health condition that was incurred or aggravated in line of duty in the active military, naval, or air service.
		4.Grants to provide transportation to community-based outpatient clinics for veterans in rural and
			 highly rural areas
			(a)Grants authorized
 (1)In generalThe Secretary of Veterans Affairs may award grants to eligible entities to provide transportation to veterans in rural and highly rural areas who would otherwise be eligible for reimbursement for or payment of travel expenses by the Department of Veterans Affairs pursuant to section 111 or section 111A of title 38, United States Code.
 (2)Maximum amountThe Secretary may not award a grant under this section in an amount that exceeds $100,000. (3)No matching requiredThe Secretary may not require that an eligible entity provide a contribution of funds as a condition of receiving the grant.
 (b)Eligible entitiesThe Secretary may award grants under this section to any of the following entities: (1)State veterans agencies.
 (2)Veterans service organizations. (3)Tribal organizations.
 (c)Use of grantsEligible entities in receipt of a grant under this section may use the grant amount as follows: (1)To provide transportation to veterans in rural and highly rural areas to and from medical centers of the Department of Veterans Affairs, including transportation by air or sea if necessary.
 (2)To otherwise assist veterans in rural and highly rural areas with transportation in connection with the provision of medical care to those veterans, including transportation by air or sea if necessary.
				(d)Application
 (1)In generalEach eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (2)ContentsEach application submitted pursuant to paragraph (1) shall contain a proposal for the manner in which the eligible entity seeks to provide the transportation described in subsection (a).
 (e)PriorityThe Secretary shall give priority in the awarding of grants under this section to applications submitted under subsection (d) that contain proposals that comply with section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and regulations issued by the Secretary of Transportation under such section 504.
 (f)DefinitionsIn this section: (1)Tribal organizationThe term tribal organization has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (2)Veterans service organizationThe term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.
				5.Pilot program on housing allowances for health care providers of the Department of Veterans Affairs
			 accepting assignment at rural and highly rural community-based outpatient
			 clinics
 (a)Pilot program authorizedThe Secretary of Veterans Affairs may carry out a pilot program to assess the feasibility and advisability of providing a housing allowance to health care providers of the Department of Veterans Affairs who accept assignment at rural or highly rural community-based outpatient clinics as a means of encouraging such health care providers to accept assignment to such clinics.
 (b)EligibilityAn individual is eligible for participation in the pilot program if the individual— (1)is a health care provider;
 (2)is, or agrees to become, an employee of the Veterans Health Administration on a full-time basis in a health care position designated by the Secretary for purposes of the pilot program; and
 (3)accepts an assignment in such position for a term of not less than 36 months at a rural or highly rural community-based outpatient clinic selected by the Secretary for purposes of the pilot program.
 (c)Conditions on payment of housing allowanceExcept as provided in subsection (d)(3), an individual may be provided a housing allowance under the pilot program only while—
 (1)in good standing as a health care provider within the Veterans Health Administration; and (2)assigned as a health care provider at a rural or highly rural community-based outpatient clinic.
				(d)Amount of housing allowance
 (1)Monthly amount during initial termDuring the first 36 months of participation in the pilot program, the housing allowance provided a health care provider participating in the pilot program shall be provided on a monthly basis at a rate that is equivalent to the monthly rate of basic allowance for housing (BAH) payable under section 403 of title 37, United States Code, to members of the uniformed services whose grade, dependency status, and geographic location most closely equals, as determined by the Secretary, the grade of such provider under section 7404 of title 38, United States Code, and the dependency status and geographic location of such provider.
 (2)Monthly amount for certain providers for additional termIf upon completion of the first 36 months in the pilot program a health care provider accepts continuing participation in the pilot program at a rural or highly rural community-based outpatient clinic for a term of not less than 12 additional months, the housing allowance provided the health care provider under the pilot program shall be provided on a monthly basis for such additional months at a rate determined in accordance with paragraph (1).
				(3)Bonus amount
 (A)Completion of initial termAny health care provider who successfully completes 36 months of participation in the pilot program shall be paid upon completion of participation in the pilot program an amount equal to three months of the monthly rate of housing allowance provided the health care provider under paragraph (1) during the last month before the provider's completion of participation in the pilot program.
 (B)Completion of additional one-year termAny health care provider who successfully completes 48 months of participation in the pilot program shall be paid upon completion of participation in the pilot program an amount equal to 12 months of the monthly rate of housing allowance provided the health care provider under paragraph (2) during the last month before the provider's completion of participation in the pilot program.
 (C)Completion of additional two-year termAny health care provider who successfully completes 60 months of participation in the pilot program shall be paid upon completion of participation in the pilot program an amount equal to 13 months of the monthly rate of housing allowance provided the health care provider under paragraph (2) during the last month before the provider's completion of participation in the pilot program.
 (D)No requirement to remain on assignmentAn amount payable under this paragraph shall be paid whether or not the health care provider concerned remains in an assignment at a rural or highly rural community-based outpatient clinic.
 (e)Supplemental nature of allowanceAny housing allowance provided under the pilot program shall be in addition to any pay (including basic pay, special pay, and retirement or other bonus pay) payable to personnel of the Veterans Health Administration personnel under chapter 74 of title 38, United States Code, or any other provision of law.
			(f)Annual report
 (1)In generalNot later than one year after the date of the enactment of this Act and not less frequently than once each year thereafter while the pilot program is in effect, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the pilot program.
 (2)ElementsEach report submitted under paragraph (1) shall include the following: (A)A current description of the pilot program, including the current number of participants in the pilot program and the amounts of housing allowance being provided such participants.
 (B)A current assessment of the value of the housing allowance under the pilot program in encouraging health care providers in accepting assignment to rural and highly rural community-based outpatient clinics.
 (g)FundingAmounts for housing allowances under the pilot program shall be derived from amounts available for the Veterans Health Administration for Medical Services.
			(h)Sunset
 (1)In generalNo individual may commence participation in the pilot program on or after the date that is five years after the date of the enactment of this Act.
 (2)Continuation of on-going provision of allowanceNothing in paragraph (1) shall be construed to prohibit the Secretary from providing housing allowances under the pilot program to individuals who commence participation in the pilot program before the date that is five years after the date of the enactment of this Act.
 (i)Rural or highly rural community-Based outpatient clinic definedIn this section, the term rural or highly rural community-based outpatient clinic means a community-based outpatient clinic of the Veterans Health Administration that predominantly serves veterans who live in rural and highly rural areas.
			6.Program on training health care professionals for assignment at community-based outpatient clinics
			 that predominantly serve veterans who live in rural and highly rural areas
			(a)Program required
 (1)In generalThe Secretary of Veterans Affairs shall establish a program to train health care professionals for assignment at community-based outpatient clinics that predominantly serve veterans who live in rural and highly rural areas.
				(2)Partnership with educational institutions
 (A)In generalIn carrying out the program, the Secretary may enter into partnerships with educational institutions.
 (B)ConsultationIf the Secretary enters into a partnership with an educational institution to carry out the program, the Secretary shall consult with the head of such educational institution with respect to the training and curriculum provided under the program at such educational institution.
 (b)TrainingThe training provided to health care professionals under the program shall include the following courses:
 (1)Courses on general professional development of health care professionals. (2)Courses on providing health care to rural populations and specifically to rural veterans.
 (c)CurriculumThe program shall include training with respect to health issues that commonly afflict veterans as specified by the Secretary.
			(d)Hiring preference
 (1)In generalEach health care professional that completes the program and completes a three-year assignment at a community-based outpatient clinic that predominantly serves veterans who live in rural and highly rural areas shall receive a preference in selection for employment in the Veterans Health Administration at the end of such three-year assignment.
				(2)Degree of preference
 (A)In generalThe preference received under paragraph (1) shall be less than the preference given a veteran. (B)VeteransA veteran that receives a preference under paragraph (1) shall receive a greater preference than an individual that receives a preference under such paragraph who is not a veteran.
					7.Encouraging and facilitating transition of military medical professionals into employment with
			 Veterans Health Administration
 (a)Encouraging employment with Veterans Health AdministrationThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly establish a program to encourage an individual who serves in the Armed Forces with a military occupational specialty relating to the provision of health care to seek employment with the Veterans Health Administration when the individual has been discharged or released from service in the Armed Forces or is contemplating separating from such service.
 (b)Matching of military occupational specialtiesThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly identify military occupational specialties relating to the provision of health care and match such occupational specialties with occupations and positions of employment within the Veterans Health Administration for which experience in such military occupational specialty qualifies one for employment in such occupation or position of employment.
 (c)Facilitation of transition to employment with Veterans Health AdministrationThe Secretary of Veterans Affairs and the Secretary of Defense shall prescribe such regulations and take such actions as may be necessary to facilitate the transition of individuals with military occupational specialties identified under subsection (b) into the corresponding occupations and positions of employment with the Veterans Health Administration under such subsection.
			8.Assessment of community-based outpatient clinics in rural and highly rural areas
			(a)Assessment
 (1)In generalThe Secretary of Veterans Affairs shall conduct a periodic assessment of community-based outpatient clinics in rural and highly rural areas to determine whether expansion and improvement of community-based outpatient clinics in those areas is feasible or advisable.
 (2)ElementsEach periodic assessment required by subsection (a) shall include the following with respect to each community-based outpatient clinic assessed:
 (A)An assessment of whether the facility— (i)meets applicable building code requirements;
 (ii)meets applicable health care requirements related to privacy; (iii)has the capacity to handle the number of patients that seek care at the facility;
 (iv)has sufficient parking for patients that seek care at the facility; (v)has adequate access to broadband technology to allow the use or expansion of telehealth services at the facility; and
 (vi)has the capacity to properly store and dispose of medical and other hazardous waste. (B)A survey of health care providers who practice at the facility with respect to—
 (i)strengths of the facility; (ii)weaknesses of the facility; and
 (iii)areas in which the facility may be improved. (b)ReportNot later than one year after the date of the enactment of this Act, and not less frequently than once each year thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives a report on the findings of the Secretary with respect to the most recently completed assessment conducted under subsection (a), including such recommendations as the Secretary may have for the expansion or improvement of community-based outpatient clinics in rural and highly rural areas.
			9.Report on
			 establishment of Polytrauma Rehabilitation Centers or Polytrauma Network
			 Sites
			 of the Department of Veterans Affairs in rural areas
			(a)In
 generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the feasibility and advisability of establishing a Polytrauma Rehabilitation Center or Polytrauma Network Site in each area in which the nearest Polytrauma Rehabilitation Center or Polytrauma Network Site is more than 300 miles away.
			(b)Requirements
 (1)In generalThe report required by this section shall include the following:
 (A)An assessment of the adequacy of existing Polytrauma Rehabilitation Centers and Polytrauma Network Sites in providing care to veterans that live more than 300 miles from such facilities.
 (B)An assessment of the adequacy of existing Polytrauma Rehabilitation Centers and Polytrauma Network Sites in providing rehabilitation services pursuant to section 1710C of title 38, United States Code.
 (C)An assessment of the feasibility and advisability of establishing a Polytrauma Rehabilitation Center or Polytrauma Network Site in each State in which there is a medical center of the Department of Veterans Affairs.
 (D)An assessment of whether establishing new Polytrauma Rehabilitation Centers and Polytrauma Network Sites would be beneficial—
 (i)to the veteran population in general; (ii)to veterans who live—
 (I)more than 300 miles from the nearest Polytrauma Rehabilitation Center or Polytrauma Network Site; or
 (II)in a State in which there is not a Polytrauma Rehabilitation Center or Polytrauma Network Site; and
 (iii)to veterans who served in the active military, naval, or air service on or after September 11, 2001.
 (2)Budget for additional facilitiesIf the Secretary determines that establishing additional Polytrauma Rehabilitation Centers and Polytrauma Network Sites is feasible and advisable, the Secretary shall include with the report required by subsection (a) a budget and plan for the establishment of those additional facilities.
 10.DefinitionsIn this Act: (1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.
 (2)Highly rural areaThe term highly rural area means an area located in a county that has less than seven individuals residing in that county per square mile.
 (3)Rural areaThe term rural area means any area that is not an urbanized area or a highly rural area. (4)Urbanized areaThe term urbanized area has the meaning given that term by the Director of the Bureau of the Census.